Citation Nr: 0900679	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  99-21 929A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a left hip 
disability, claimed to be secondary to service-connected 
bilateral knee disabilities.

2.  Entitlement to service connection for a right hip 
disability, claimed to be secondary to service-connected 
bilateral knee disabilities.

3.  Entitlement to service connection for post-traumatic 
stress disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1955 to 
April 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, which denied entitlement to the 
benefits currently sought on appeal.  The appellant was 
notified of that decision by a June 5, 1998 letter from the 
Atlanta, Georgia, VARO, which thereafter certified this case 
to the Board.  Additional development was undertaken by the 
Board in September 2002 under 38 C.F.R. § 19.9(a)(2) (2002); 
however, the Court of Appeals for the Federal Circuit 
invalidated that provision in 2003.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  Therefore, in June 2004, the Board 
remanded the veteran's appeal.  Further development was 
requested.  The file was returned to the Board in November 
2008.  

The veteran's representation has changed since the appeal was 
previously before the Board.  Specifically, in October 2005, 
the veteran's private attorney withdrew her representation.  
That same month, the veteran executed a VA Form 22-22 in 
favor of Disabled American Veterans.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its June 2004 remand, the Board ordered that the veteran 
be adequately notified and assisted under 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159 (2008).  The Board also 
ordered that additional development be undertaken regarding 
the veteran's PTSD and hip claims.  The final order was that 
the claims be readjudicated in a supplemental statement of 
the case, addressing all new evidence added to the file.  
While the development was conducted, the claims were never 
readjudicated prior to being returned to the Board.  As a 
remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders, such 
readjudication must take place prior to further appellate 
review.  See Stegall v. West, 11 Vet. App. 268 (1998).

Upon reviewing the development undertaken, the Board finds 
that the October 2006 medical opinion which was obtained is 
inadequate.  At the root of the matter was a January 2004 VA 
opinion in which a VA physician stated that the veteran's 
hips had not "until possibl[y] recently" been aggravated by 
his service-connected knee disabilities.  The examiner's 
opinion was noted to be ambiguous as to whether either or 
both of the veteran's current hip disabilities were caused or 
aggravated by his service-connected bilateral knee 
disabilities.  

In response, the Board specifically asked that an examiner on 
remand opine whether it was at least as likely as not that 
the veteran's current hip disabilities are caused or 
aggravated by his service-connected bilateral knee 
disabilities.  The examiner, who is listed at different times 
in the report as a certified registered nurse practitioner 
and a medical doctor, reviewed the evidence of record.  She 
did not, however, answer the question as to aggravation, and 
found that it would be speculation to answer the question as 
to causation, despite the vast amount of evidence cited.  The 
standard of "at least as likely as not" recognizes that 
medical science is not an exact one.  A physician must review 
the evidence of record and offer a medical opinion on the 
matters at hand.

As a final matter, during the pendency of the appeal, the 
notice requirements under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2008) have been interpreted to 
apply to all aspects of service connection claims, to include 
the initial disability rating and effective date elements of 
the claims.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Corrective notice should be sent to the 
veteran to so comply. 



While the further delay of this case is truly regrettable, 
due process considerations require such action.  Accordingly, 
the case is REMANDED to the AMC for the following action:

1.  Notify the veteran of the information 
and evidence necessary to substantiate his 
claims for service connection and 
secondary service connection, to include 
the rating criteria by which a disability 
granted service connection will be 
evaluated and how the effective date of 
that grant will be assigned.

2.  Forward the veteran's claims folder to 
a VA physician for an opinion.  The 
physician is requested to review the 
claims folder in order to render an 
opinion as to whether it is at least as 
likely as not (probability of fifty 
percent or more) that the veteran's 
current bilateral hip disabilities were 
caused or have been aggravated by his 
service-connected bilateral knee 
disabilities.  Referable to aggravation, 
the question is whether the veteran's hip 
disabilities have increased in severity 
due to his service-connected knee 
disabilities.  

The physician is reminded that the term 
"as likely as not" does not mean "within 
the realm of medical possibility," but 
rather that the evidence of record is so 
evenly divided that, in the examiner's 
expert opinion, it is as medically sound 
to find in favor of the proposition as it 
is to find against it.  While the whole 
file must be reviewed, attention is 
invited to the January 2004 VA opinion 
suggesting (but not concluding) 
aggravation.  A rationale for any opinion 
offered is requested.

3.  Thereafter, readjudicate the three 
issues on appeal.  If the determinations 
remain unfavorable to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of 
the case.  The veteran and his 
representative should be afforded the 
applicable time period in which to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

